TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-16-00434-CV



                  Alejandro Sanchez d/b/a Sanchez Construction, Appellant

                                                   v.

                              D. Bryand Consulting, LLC, Appellee


   FROM THE DISTRICT COURT OF BASTROP COUNTY, 423RD JUDICIAL DISTRICT
   NO. 423-2757, HONORABLE CHRISTOPHER DARROW DUGGAN, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant’s brief was due on August 10, 2016. On August 16, 2016, this Court

notified appellant that his brief was overdue and that a failure to respond by August 26, 2016, would

result in the dismissal of this appeal for want of prosecution. To date, appellant has not filed a brief

or a motion for extension of time. Accordingly, we dismiss this appeal for want of prosecution. See

Tex. R. App. P. 38.8(a), 42.3(b).



                                                __________________________________________
                                                Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Goodwin and Bourland

Dismissed for Want of Prosecution

Filed: September 2, 2016